* IN THE UNITED STATES DISTREASEQURT-GOROSH2-LAK Document5 Filed 07/01/20 Page 1of 3
SOUTHERN DISTRICT OF NEW YORK

Mohamed Rashed Daoud al-‘Owhali
Movant

v. Case No: 20-cv-0832-LAK

Crim. No: 98-cr-1023-LAK

United States Of America

Respondent

 

Movant's Reply
Summary
1) The government makes four arguments. Three are wrong. One is debatable. The one isn't enough to carry the case, so
the Section 2255 petition must be granted.

Al-'Owhalis claim Is Not Procedurally Defaulted

 

2) The government apparently copied its "procedural default" argument from Evey v. United States, 2018 US Dist LEXIS
228154 (CD Ca 2018), where it was correctly rejected by the Central District of California. The essence of the government's
argument is that the argument accepted by the Supreme Court in United States y. Davis, 139 S.Ct. 2319{2019), the basis of al
-'Owhall's claims here was "reasonably available” to appellate counsel in 2001 per United States v. Thorn, 659 F.3d 227 (2d Cir.
2011} and thus, this is really an out-of-time ineffective assistance of counsel clain. The Government's Memorandy Of Law In

Opposition To Defendant's Motion Under 28 USC Section 2255 ("response") p. 10- 12, et al. This is wrong, so, the argument
fails. ~

      

3) The government argues that the Davis argument was “reasonably avaitable" because "the Supreme Court had never, in a
holding or dicta, either expressly or implied, rejected a vagueness challenge to Section 924(c)'s risk-of-force clause,"
response p. 11.But, this isn't the standard. The question is whether or not the challenge was precluded under Circuit case law.
Thorn.And,it was,as the government admits,respapse p.8,in its citation to United States v, Barrett, 937F.3d 126 (2d Cir.
2019),which it characterizes "as reversing Circuit precedent and holding that the residual clause is invalid under Davis."

4) Given that the United States knows their argument to be frivolous, there is a real question why Mr. al-'Owhali and his
legal assistance were made to lookup the Second Circuit precedents that were a necessary element of the government's
procedural! default argument.The earliest challenge to the breadth of 18 USC Section 924(c)'s residual clause in this = Circuit
was United States v, Masolto,73 F.3d 1233 (2d Cir. 1995). There, the later verbiage of the categorical approach = and Johnson
and progeny had not yet developed, but, the question was the same as in Davis, whether conspiracy to commit Hobbs Act
robbery under 18 USC Section 1951 was a crime of violence under 18 USC Section 924(c),on a theory of Pinkerton y.United |
States, 328 US 640 (1946) liability.Citing United States v. Romero, 897 F.2d 47 (2d Cir. 1990), and United States v. Bruno, 873
(1989)

 

 

F.2d 555 (2d Cir. 1988) cert. denied 493 US 840 (1989), this Court found that it was. |mpiicit in that decision a rejection of
Davis. Thus,a Davis argument was precluded by binding case law before 2001, and, thus, the argument was not "reasonably
available" to al-'Owhali's counsel.

 

5) al-'Owhali notes that none of the cases cited response p.10-11 are relevant to the question before the court, but, deal with
challenges to other verbiage in 18 USC Section 924.

'Ai-'Owhali Has Made An Actual innocence Argument

 

 
Case 1:20-cv-00832-LAK Document 5 Filed 07/01/2¢
6)The government also argues, response p. 11-12, that al-'Owhali is making a legal innocence and not an actual innocence
argument. This is nonsense. Actual innocence, factual innocence, occurs when a defendant did not commit every element of an

offense. Legal innocence occurs when the government cannot prove an element of an offense because its evidence is
v.Delo, 513 US 298 (1995), a Court

 
   

considering "actual innocence" may consider evidence legally inadmissible af trial.
7)In a violation of 18 USC Section 924(c),an underlying "crime of violence" is a necessary element.The question of whether a
crime is "of violence" is a legal one, but, is akin to a status element.if 18 USC Section 844(f) doesn't define a “crime of
violence," the government cannot prove a necessary element, and, al-'Owhali is factually innocent of having committed a crime
of the necessary legal status.

8) The government's “legal innocence" argument is frivolous and should be rejected.

18 USC Section 841(f) Does Not Require Damage To The "Property Of Another"

 

 
 

9) The government's citation in response p. 15 to 2 Modern Federal Jury Instructions Criminal paragraph 30.01 (2019) is a
shot in the foot, as the definition used shows that conduct even broader than the statute defines is regularly charged
under 18 USC Section 844(f).18 USC Section 844(f) penalizes damage by fire or explosive to property “owned or
possessed by, or leased to" the United States et alia, but, the Federal Jury instructions add property not even possessed,

but, merely “used (emphasis added) by the United States.

10) An example: The US intelligence Community routinely uses a product called TOR to re-route its internet traffic randomly
through other person's computers and servers. Every computer using TOR, and, there are millions, is being used without
possession by the United States. Someone burning such a computer (or, say, a cloud server, as another example) could be
charged under 18 USC Section 844(f), though they burned their own property.

41) The cases cited by the United States, many 18 USC Section 844(i) cases, do not support its argument. United States v.
Ygrk, 600 F.3d 347 (Sth Cir, 2010) cert denied 131 S.Ct. 185 (2010) involved a defendant who threw a Molotov cocktail at a
focal courthouse building, through the window of the Texas Agrilife Extension Service, a federally funded program. The
Department of Agriculture and the Department of Homeland Security also had offices in the building, and, the court received
federal funds. There is no discussion of "property of another"; the defendant did not own the courthouse. Going back to
response p. 13 United States v, Davis, 2016 US Dist LEXIS 195534 (ED Va 2016) is a pro se prisoner case where pre-filing
“authorization was granted by the Fourth Circuit and no appeal was taken. The "property of another" argument raised here was
not considered by the Court. United States v. S!

Northern District of Indiana deliberately and Incorrectly omitted the “of another" language in his definition of the offense. And,
United States v, Marzullo, 780 F.Supp. 658 (WD Mo 1991) and United States v. Mitchell, 23 F.3d 1 (Ist Cir 1994) both find the
opposite of what the United States is arguing -- that 18 USC Section 844(f) is a crime of violence only under the now un-
Constitutional residual clause.

 

 

12) Because 18 USC Section 844(f) defines "federal property" so broadly as to include one's own property, it does not require
the use of physical force to the "property of another," and, is not a “crime of violence.” This is enough to vacate the 18 USC
Section 924(c) conviction in this matter, vacate all of the sentences, and, set a de novo re-sentencing.

18 USC Section 844(f} Does Not Require A Use Of Physical Force

 

13) The government spends most of its brief on its most debatable point, fesponse p. 16-25. But, as this point, even if won, is
not enough to carry the argument, the 18 USC Section 924(c) conviction must still be vacated.

14) The government argues, response p. 14 and 22, that 18 USC Section 844{i) cases are not good parallels to 18 USC
Section 844(f), but, on response p. 16 notes that 18 USC Section 844(i) uses "identical language" in the relevant places,
providing a parallel which it uses itself.

 

15) The government also cites extensively to Voisine v. United States, 136 S.Ct. 2272 (2016), without noting that its
applicability outside of 18 USC Section 921 has been questioned, as discussed by Justice Alito in his dissent to Rehaif v, United

States, 264 L.Ed.2d 594 (2019)(Alito, dissent).
De nonenecacaiemll

)

 

Page 2 of 3
ee eRe Mm ee ee ee amr Ramet em ke ie ee ek ee he el ee ed

16) The key illustrative case here as to how one can commit arson A hig Gags QBESHL Mont QPGUFBR Bh i IRAE! ou/ 2¢

United States v. Monroe, 178 F.3d 304 (Sth Cir 1999), which the government does not adequately discuss. In Monrge, the
defendant unl hooked 1e gas hose while stealing the stove. He had no intent to commit arson; he was a petty thief. But, his act
was malicious, as it occurred in furtherance of another crime, and, he was convicted. This is very different from the examples of
poisoning and what not given in the government's brief.

    

17) Because federal arson can and is routinely charged recklessly, without physical force, 18 USC Section 844(f) does not
define a crime of violence, and, the 18 USC Section 924(c) conviction should be vacated and this matter set for de novo re-

sentencing.

Conclusion

18) Over the past few decades, Congress has written laws broadly defining crimes, and, the Department of Justice has used
that authority broadly. The result is statutes like 18 USC Section 844(f), which sweep so broadly that they punish innocuous,
non-violent, conduct as harshly as the bombing of a US embassy. This broad -- some would say abuse of -- authority has now
come back to bite the Department of Justice, as they now have to see one of their prize prosecutions vacated. While this is
perhaps a difficult call because it is unpopular, itis an easy call legally. Al-'Owhall Is actually innocent of violating 18 USC
Section 924(c), and, he needs to be returned to this court for re-sentencing to no more than life plus 10 years rather than life
plus 30 years, after a new sentencing in which his clear conduct since arrest and the current environment of reduced sentences
and de-incarceration can be considered.

fh

Respectfully Submitted,

Hh,

Mohamed Rashed ast Al'Owhali
#42371-05¢ 4

USP Marion +

PO Box 1000

Marion IL 62959

     

 

CERTIFICATE OF SERVICE

| hereby certify that this Reply was mailed to the Clerk o the Court and the US Attomey's Office for the Southern District of New
York, ist Class Postage Prepaid, this sth day of , 2020. sh

  

 

Mohamed Rashed Daoud ArOwhal J
iy Poe
i... a

 

Page 3 of 3
